The motion of appellant for leave to appeal to the Court of Appeals is referred to the court that rendered the decision on the appeal. Present — Lazansky, P. J., Hagarty, *977Johnston, Adel and Taylor, JJ. Motion for leave to appeal to the Court cf Appeals denied. On the court’s own motion, a reargument is directed and, on reargument, the decision of this court handed down on May 15, 1939 [ante, p. 842], is hereby amended to read as follows: Order denying appellant’s motion to amend the judgment herein so as to include a provision for money damages affirmed, with ten dollars costs and disbursements, but without prejudice to a rehearing of the same on the appeal from the judgment. No opinion. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.